Citation Nr: 1532890	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board acknowledges that in June 2014, the RO issued a supplemental statement of the case (SSOC) with regard to the issue of entitlement to an earlier effective date for the award of service connection for sleep apnea.  By way of background, a June 2014 rating decision awarded service connection for sleep apnea, effective June 29, 2012.  The Veteran never filed a notice of disagreement with regard to any downstream issue, including the effective date, nor any substantive appeal.  Therefore, there is no effective date issue presently on appeal before the Board.  Likewise, this matter was never certified for appeal to the Board.  The Board adds that issue of entitlement to service connection for sleep apnea, which was certified for appeal to the Board in June 2015, is dismissed herein, as explained below, because the full benefit sought on appeal was already granted by the RO.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal by the Board, the RO issued a rating decision that awarded service connection for sleep apnea, thereby granting the full benefit sought on appeal.

2.  In June 2015, before the Board promulgated a decision, the Veteran filed a statement that expressed his desire to withdraw from appellate review his claim of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of entitlement to service connection for sleep apnea due to lack of jurisdiction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200-20.202 (2014).

2.  The criteria for withdrawal by the Veteran of an appeal of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2014).

In June 2015, the RO certified for appeal the issue of entitlement to service connection for sleep apnea.  However, a prior June 2014 rating decision had already awarded service connection for sleep apnea, and the Veteran did not file any notice of disagreement or substantive appeal for any downstream issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); see also 38 U.S.C.A. § 7105(a) and (b); 38 C.F.R. §§ 20.200-20.202 (2014).  As such, the June 2014 rating decision that awarded service connection for sleep apnea constituted a grant of the full benefit sought on appeal, and there remain no allegations of errors of fact or law for appellate consideration.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").  Therefore, the Board does not have jurisdiction to review the appeal and it is dismissed.

In addition, in June 2015, the Veteran, by way of his representative, filed written correspondence expressing the Veteran's desire to withdraw from appellate consideration the issue of entitlement to service connection for sleep apnea.  See 38 C.F.R. § 20.204 (2014) (appeal may be withdrawn by an appellant or his representative at any time before the Board promulgates a decision).  

B.  TDIU

With regard to the Veteran's claim of entitlement to a TDIU, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In June 2015, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim of entitlement to a TDIU.  His representative submitted a cover sheet confirming the same.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the TDIU claim, and it must therefore be dismissed.

	(CONTINUED ON NEXT PAGE)








ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.

The appeal of entitlement to a TDIU is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


